EXAMINER REASONS FOR ALLOWANCE
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the inclusion of “said multiple test applicator having an expanded position and a compressed position” and “a first side handle and a second side handle, a first finger grip being disposed on said first side handle, a second finger grip being disposed on said second side handle, said first finger grip opposing said second finger grip, a squeezing together of said first finger grip and said second finger grip using only one hand decreases the distance between said first scratching barb and said second scratching barb” .  The added limitations overcome the prior art of record and would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791